Per Curiam.
Application for reinstatement as an attorney at law in this state. Objections to reinstatement were made by the State Board of Law Examiners and the Practice of Law Committee of the State Bar Association. On account of the heinous moral turpitude of the offense of which the applicant was convicted and for which he was disbarred, this court would not be justified in appointing a referee to take testimony in support of or in opposition to the application for reinstatement and would not be justified in reinstating the applicant to the bar of this state.
Application denied.